Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 18, 2014

                                           No. 04-14-00493-CR

                                    IN RE Leonard Ray JACKSON

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On July 15, 2014, relator filed a pro se petition for writ of mandamus. This court has
determined that we do not have jurisdiction to grant the requested relief. The petition is
DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.


           It is so ORDERED on July 18th, 2014.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
  This proceeding arises out of Cause No. 2002CR5940, styled The State of Texas v. Leonard Ray Jackson, pending
in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.